Judgment of the Supreme Court, Kings County, dated May 22, 1968, affirmed. No opinion. Appeal from order of said court, dated October 30, 1968, dismissed. An order denying a motion for a new trial, made only on the trial minutes, is not appealable. In any event, the contentions urged with respect to the motion were considered on the appeal from the judgment. One bill of costs is allowed to respondent to cover both appeals. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.